Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to amendment
1.	Claims 1, 14, 25 and 37 have been amended as requested in Response filed on July 27, 2022.  Claims 1, 3-10, 12-14, 16-23, 25, 27-31, 33-37, 39-45, 47 and 48 are pending in the instant application.
2.	Claims 1, 3-10, 12-14, 16-23, 25, 27-31, 33-37, 39-45, 47 and 48 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments submitted on July 27, 2022 have been fully considered but found to be not persuasive for reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-10, 12-14, 16-23, 25, 27-31, 33-37, 39-45, 47 and 48 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 6 of Paper mailed on April 29, 2022. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant traverses the rejection at pp. 8-9 of the Response. Specifically, Applicant explains that, “[T]he antibody recited in the claims here is described in detail in this application […] as follows: The detecting antibody was a cleavage site-specific purified rabbit IgG raised against the calpain-generated neoepitope in the C-terminus of SNTF ending at all-spectrin  residue1176. This antibody was prepared in the laboratory of the inventors and characterized extensively by Western blotting, immunohistochemistry, protease digest, and solid-phase immunoassay for specific reactivity with SNTF, but not the spectrin holoprotein or other spectrin proteolytic fragments. (Roberts-Lewis, J.L., et al. (1994) J. Neurosci. 14:3934; Siman, R., et al. (2009) J. Neurotrauma 26:1867). Thus, the inventor used polyclonal antibodies for the work described in this specification.” Applicant further explains that, “polyclonal antibodies are a collection of immunoglobulin molecules that react against a specific antigen. In this case, the specific antigen is a calpain- generated neoepitope of SNTF. […] Because the inventor possessed a representative number of species of the claimed antibody genus (i.c., antibodies that specifically bind a calpain-generated neoepitope of SNTF, but not to the full length spectrin. By virtue of the actual possession of these antibodies directed to the calpain-generated neoepitope of SNTF, the claims here clearly do satisfy the written description requirement”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Applicant has taken a position that a statement within the specification indicating that an antibody has been prepared and characterized by its binding ability satisfies the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for antibodies that are described in claims by their functional characteristics only. The Examiner disagrees. As fully explained earlier, the instant claims encompass genus of the antibodies that specifically bind to a calpain-generated neoepitope of calpain-cleaved αII-spectrin N-terminal fragment (SNTF) but not to full length spectrin, wherein the only reference to these antibodies within the specification is limited to a report that they were produced and tested. However, there is no actual description of even one species of the antibody that meets claims limitations. The claims do not require that these antibodies, which are critical to practice the invention, possess any particular clearly disclosed structure, conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of antibodies that is defined only by reference to the binding epitope supported by the statement that these antibodies were indeed produced.  
"[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
The instant claims are drawn to diagnostic methods, wherein the steps of the methods recite naturally occurring changes in the levels of SNTF during pathology of TBI, a judicial exception, see examination record with respect to patentability, 35 U.S.C. 101. The claims, as presented, are interpreted to satisfy step 2B of the Examination Guidelines because of the use of proprietary antibody, thus adding significantly more to the judicial exception. However, because the antibodies, as recited within the claims, lack written description, one skilled in the art cannot visualize or recognize the antibodies that were produced and characterized by Applicant from those generic prior art antibodies that specifically bind “to a calpain-generated neoepitope of calpain-cleaved αIIspectrin N-terminal fragment (STNF), but not to full-length spectrin”. Applicant is advised that reference to an antibody produced and characterized in 1994 (see citation to Roberts-Lewis, p. 9 of the Response), identifies it as a prior art product, which was fully disclosed and potentially reproduced and practiced for assaying SNTF. This by itself raises issues under 35 U.S.C. 101, patentability, step 2B, whether it was routine and conventional to use the known antibody in the method that is considered to be directed to a judicial exception. Thus, the claims must meet the requirement of 35 U.S.C. 112(a), written description, in order to be considered to be patent eligible under 35 U.S.C. 101. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
6.	 No claim is allowed.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
September 22, 2022